230 A.2d 414 (1967)
GENERAL ELECTRIC CREDIT CORP.
v.
Raymond E. SMITH d/b/a Smith Roofing Co.
Supreme Judicial Court of Maine.
June 13, 1967.
Robert A. Cohen, Portland, for appellant.
Robert C. Robinson, Portland, for appellee.
Before WILLIAMSON, C. J., and WEBBER, TAPLEY, MARDEN, and DUFRESNE, JJ.
PER CURIAM.
This is on appeal from the denial of motion by plaintiff for summary judgment.
The denial was an interlocutory ruling which is reviewable by this Court only upon report under the provisions of Rule 72(c) M.R.C.P.
Only final judgments are reviewable on appeal. Rule 73 M.R.C.P.; Section 73.1 Maine Civil Practice; Burt Co. v. Burrowes Corporation, 158 Me. 237, 182 A.2d 481; Hazzard v. Westview Golf Club, Inc., 217 A.2d 217 (1)-(4) 222 (Me.1966). Rationale for our rule is given in Fidelity & Casualty Company v. Bodwell Granite Company, 102 Me. 148, 152, 66 A. 314, 316.
The appeal must be dismissed as improvidently taken. Burt Co. supra, at page 239 of 158 Me., 182 A.2d 481.
So ordered.
WEATHERBEE, J., did not sit.